Greenblott, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 16, 1968, which found appellant ineligible for benefits on the ground that a valid original claim had not been filed because he did not have at least 20 weeks of covered employment in his base period (Labor Law, § 527, subd. 1, par. [d]). The sole issue on appeal is whether or not the record contains sub*585stantial evidence to support the finding that appellant had insufficient employment in his .base period to qualify for benefits. The board credited appellant with 17 weeks of employment during his base period. Appellant contends that he was employed for five additional weeks as an employee of one Robert Levy or a corporation in which Robert Levy was an officer. To support this contention, he produced two checks, made payable to his order and signed by Robert Levy. However, the evidence sustains the finding that these cheeks represented loans to appellant and did not constitute wages. This case presents no more than a question of fact solely within the province of the board, whose conclusion is supported by substantial evidence and must be affirmed (Matter of Lieberman [Catherwood], 28 A D 2d 1061; Matter of Kelly [Catherwood], 28 A D 2d 786). Decision affirmed, without costs. Gibson, P. J., Reynolds, Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum by Greenblott, J.